          Case 1:21-mj-00090-ZMF Document 5 Filed 01/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

 v.                                                      MAGISTRATE NO. 21-mj-90 (ZMF)

 GINA MICHELLE BISIGNANO,
        Defendant.




                                               ORDER

       Upon consideration of the Government’s Motion for Emergency Stay and for Review of

Detention Order as to defendant Gina Michelle Bisignano

       It is this 19th day of January, 2021,

       ORDERED, that the Motion for an Emergency Stay communicated via e-mail is hereby

GRANTED and the release order entered by the Central District of California Magistrate Judge

on January 19, 2021 as to defendant Gina Michelle Bisignano is STAYED pending review of the

detention decision by this Court.

                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                 1
